I should like first of all to
extend to Mr. Didier Opertti the Ethiopian delegation’s
congratulations on his well-deserved unanimous election
to preside over the fifty-third session of the General
Assembly. We are fully confident that under his guidance
the work of this session of the General Assembly will
meet with resounding success.
I should like also to express our appreciation to the
outgoing President for the most effective guidance he
provided to the fifty-second session of the General
Assembly and for the most valuable contribution he has
made in this regard.
We are indeed deeply indebted to our Secretary-
General, Mr. Kofi Annan, who has tried to inject new
vitality into the United Nations and who has, under
difficult circumstances, continued to make a difference at
the helm of the Organization. We appreciate very deeply
in particular what the Secretary-General has been doing
to ensure that the voices of all those whose viewpoints
needed to be heard are heard, and that there is a more
effective cooperation between the United Nations and the
Organization of African Unity (OAU).
I wish in this regard to commend him with great
satisfaction for what can only be called the historic report
he has submitted on the causes of conflict and the
promotion of durable peace and sustainable development
in Africa. This report, on which the Secretary-General has
deservedly already been congratulated by many, raises all
those issues which are vital for the future of Africa and
treats them with such frankness and transparency that I
can only hope that we will all have the necessary resolve
and commitment to follow up its recommendations and
ensure their implementation.
We in Africa have made, over the past few years,
tremendous efforts to change Africa’s image and reality.
Despite the apparent slips of the past few months, what
9


has been achieved on our continent since the early 1990s
should not be underestimated. This applies both to activities
in the economic area as well as to the work for peace and
stability on our continent.
The past few years have demonstrated quite vividly
how most African countries, including my own, Ethiopia,
have shown the necessary determination to create a
domestic climate conducive to economic growth and
development. There is today hardly any country in Africa
which has not acknowledged that the economic future of
countries lies in market-based and private-sector-driven
economic transformation and which has not taken the
appropriate steps to that end. It is indeed gratifying to note
that the results, certainly in my own country, have been
encouraging.
However, it is hardly disputable that our performance
in the economic area has not by any means measured up to
our expectations and that it has been far below what is
needed to prevent hopelessness and despair on our
continent, especially among the younger generation.
Although the reasons that provide part of the explanation
for this may not be wanting, it is nonetheless very obvious
that the well-known limitations we face in international
economic cooperation, in particular in the area of trade and
in connection with the debt burden, constitute the major
impediments to Africa’s economic regeneration.
Consequently, the Secretary-General has reiterated in his
report that there is indeed an urgent need for political will
to ensure sustainable growth and development in Africa, not
only on our part as Africans but also on the part of the
international community as a whole.
In the past few years we in Africa have also made
every effort, in particular through subregional organizations,
to work for peace and to prevent and contain conflicts. In
this regard, the establishment by the OAU of a Mechanism
for Conflict Prevention, Management and Resolution in
Africa has been a major step we have taken, and our
achievement on this score over the past few years should
not be underestimated.
In our own subregion, we have continued to exert the
necessary efforts for peace in the Sudan and to assist the
people of Somalia in achieving national reconciliation and
establish a broad-based Government and a central authority.
In both cases, while success has not been easily won, the
efforts we are making have nonetheless continued because
of the conviction, including on the part of our partners in
the international community, that there is no effective
alternative to these efforts carried out at the subregional
level through the mechanism of the Intergovernmental
Authority on Development (IGAD).
But it is very clear that the gains, however small,
made over the past few years in the area of peace and
security in Africa have been tested very severely in the
past few months. Developments in the Great Lakes
region, most particularly in the Democratic Republic of
the Congo, represent some of the serious sources of
concern we have in this regard. Nevertheless, we remain
hopeful that a way out of this looming danger in the
Great Lakes region will be found based on full respect for
the sovereignty and territorial integrity of all countries of
the region, including the Democratic Republic of the
Congo, and on the full recognition of the security
concerns of all countries of the region.
It is Ethiopia’s firm conviction that there is no
alternative as a guarantee for peace and amity among
States to the scrupulous observance of all of the principles
of international law governing inter-State relations.
However, the greatest danger for peace in this
connection is not so much the violation of international
law per se, but the response by the international
community in the face of such violation. When the
international community, for whatever reason, fails to
respond to aggression and to violations of international
law with the required indignation and resolve, then
aggressors are sent, wittingly or unwittingly, the message
that the principles of international law are not there to
underpin the peace and that laws are there to be violated
with impunity.
This has been the lesson that we have drawn from
one of the major recent disappointments that we have had
in the area of peace and security in Africa. I am, of
course, referring here to the naked aggression by the State
of Eritrea against Ethiopia on 12 May 1998. Despite the
efforts by various parties, this aggression continues to
portend the outbreak of a full-scale war between the two
countries because, on the one hand, of Eritrea’s
intransigence in insisting that the peaceful resolution of
the crisis must be linked to Ethiopia’s acceptance of the
loss of its sovereignty over a part of its territory and to
the consequent appeasement of Eritrea, and, on the other,
of the dangerous impression the international community
is conveying: that aggression entails not costs to the
aggressor, but rewards.
The aggression committed by the Eritrean regime
against Ethiopia is unprecedented in more ways than one.
10


First, it is aggression that was not only unprovoked but was
also carried out against a State that, until the day of the
aggression, was a true friend of Eritrea — probably the
only true friend Eritrea had until that day of infamy when
it decided to stab Ethiopia in the back. Secondly, this is an
aggression that, paradoxical as it may seem, was designed
to impose Eritrea’s will and policy on a country that is in
no shape or form suited to play second fiddle to Eritrea. It
is quite possible that Ethiopia’s preoccupation with
development and with the fight against poverty over the
past several years might have created the wrong impression
in the minds of Eritrea’s leaders, with their fixation on
muscle-flexing and military might.
Conscious of its responsibility not only for its own
people but also for peace and the image of our subregion,
Ethiopia has exerted and continues to exert the maximum
possible effort to ensure the peaceful resolution of this
crisis, which was created solely by the Eritrean aggression
against Ethiopia and the subsequent occupation of Ethiopian
territory. Our full cooperation with the various efforts made
in this regard — ranging from the United States-Rwandan
facilitation to the ongoing effort by the Organization of
African Unity — attests to the maximum amount of self-
restraint that Ethiopia has demonstrated under difficult
circumstances and in the complete absence of a rational and
reasonable partner for peace on the part of Eritrea since the
early days of the aggression.
The origin of the crisis between Ethiopia and Eritrea
is not in any bilateral dispute between the two countries;
rather it is the result of aggression — an unprovoked
aggression which constitutes a flagrant violation of
international law. To many this Eritrean aggression against
Ethiopia has been incomprehensible. But to those who, like
us, are familiar with the internal Eritrean situation, the
behaviour of the Eritrean Government stems directly from
the total absence in Eritrea of the normal characteristics of
a State. The absolute failure of institutions, the absence of
the rule of law and the lack of accountability can explain
the aggressive behaviour of the Eritrean leadership towards
its neighbours ever since the establishment of Eritrea as an
independent State. As a result, these factors also constitute
the single most important cause for the current crisis
between Ethiopia and Eritrea.
The fact that aggression was committed against
Ethiopia by Eritrea has been indisputable for some time
now. This has been the position and conclusion of all those
who have so far tried, under the difficult circumstances
posed by Eritrea’s obduracy and lack of civility, to make
their good offices available as facilitators and as brokers of
peace in this conflict. No one who has been intimately
involved with these various efforts for peace between
Ethiopia and Eritrea would fail to see that Eritrea has
never, ever been prepared to give peace a chance. No one
who has been close to the efforts made so far to resolve
the crisis peacefully would fail to have noted not only the
absolute disregard for peace on the part of the Eritrean
authorities, but also their attempt to conceal the truth,
their lack of transparency and their sheer failure to
demonstrate the minimum decency towards all those who
have tried to help. Nevertheless, it is indeed regrettable
that some, jettisoning their principles, seem to have drawn
the conclusion that, in the face of the known irrationality
bordering on the insane in Eritrea, what needs to be done
is to lean on Ethiopia, the victim of the aggression, to
compromise on principles and to agree to the
appeasement of the aggressor and to reward aggression.
Two things must not be overlooked by the
international community with regard to the enormous
implications of Eritrea’s aggression against Ethiopia for
international law and for the future of peace and stability
in our subregion. First, it must be recognized that this is
precisely a trap laid by the Eritrean authorities in the form
of a deliberately designed game of chicken, calculated,
these authorities hope, to end with rewarding aggression.
Needless to say, Ethiopia refuses to play according to the
Eritrean script, and we call upon the international
community to take the same resolute stand.
Secondly, it should never be assumed that through
appeasement war would be averted and that durable peace
can be ensured in our part of the world. Although because
of its recent history this part of the world admittedly
needs peace most, it cannot be expected to pay any price
to avoid war, in particular by accommodating aggressors.
Clearly it stands to reason, and history has amply
demonstrated, that war in the long run cannot be averted
by appeasing aggressors.
It is a total illusion to believe that Eritrea will be
tamed, and we are saying this from experience. One just
has to look at Eritrea’s track record of the past few years
in our area. Eritrea’s propensity to aggression manifested
itself first in its belligerent attitude towards its neighbours
over the past seven years and has culminated in its most
extreme form of aggression against Ethiopia. In the face
of such a destructive attitude one may ask why such
belligerence by Eritrea was tolerated for so long. The
answer is that, since we believed that the transition from
leading a liberation movement to running an independent
State would take time, we somehow entertained the hope
11


that the Eritrean leadership would mature over time, as is
the case in almost all other similar circumstances. But our
hopes were finally dashed on 12 May 1998. In light of this,
we have absolutely no doubt that, if we fail to tell the
Eritrean authorities in no uncertain terms that their unruly
behaviour cannot be tolerated any longer, the result will be
even greater instability and interminable conflict in the
subregion, and it will have enormous implications for peace
and stability in our continent.
That is why the Ethiopian Government and people
firmly believe that this flagrant violation of international
law by a small nation that is totally blinded by arrogance
and led astray by a leadership that has concluded that
brinkmanship will always pay should not be left
unchallenged. On our part, whether the international
community stands with us or not on the fundamental
principle of preserving international law and resisting
aggression, regardless of the consequences, we are prepared
to stand alone, if need be on principle as well as for our
national dignity.
This, as we all remember, would not be the first time
for Ethiopia to be in such a situation. In this connection,
one is reminded of Emperor Haile Selassie and the League
of Nations following Italian aggression against Ethiopia in
1936. The measure proposed at the time against Italy was
the imposition of an oil embargo, which certainly would
have been effective in crippling Italian aggression against
Ethiopia. Nevertheless, since appeasing Fascist Italy was
the preferred option for the great Powers of the time, the
proposal was rejected. Instead, in a clear demonstration of
injustice unprecedented in the history of inter-State
conflicts, an arms embargo was imposed by the League on
both the aggressor, Italy, and the victim of aggression,
Ethiopia.
As a result we all know, as history has recorded, this
dismal failure of the League of Nations to prevent
aggression was one of the causes which brought about the
demise of the organization and later contributed to the
outbreak of the Second World War. It is Ethiopia’s hope
that this shameful episode will not be repeated by the
international community today, although the nature and
scale of the challenge Ethiopia is facing today is radically
different, and is not comparable to what it faced during
those difficult days on the eve of the Second World War.
The United Nations is still grappling with various
issues affecting international peace and security around the
world. Among these, the situation in Angola is a cause for
serious concern to us. The behaviour of UNITA clearly
constitutes a dangerous trend which might lead to the
derailment of the peace process — namely, the full
implementation of the Lusaka Protocol. We urge the
United Nations to exert the maximum effort to save the
fragile situation in Angola and ensure the establishment
of lasting peace and stability in that country.
On the situation in the Middle East, we hope every
effort will be exerted towards the full implementation of
the Oslo accords, with a view to establishing durable
peace in the area.
With regard to the question of Western Sahara, it is
our earnest hope that the proposed referendum on the
future of the territory will be held as soon as possible to
bring about a final and successful settlement of the issue.
As a founding member of this Organization, Ethiopia
has always been prepared to contribute to the best of its
ability to all efforts designed to make the United Nations
and its various organs more effective and more
representative. Accordingly, my country attaches great
importance to the ongoing exercises aimed, among other
things, at reforming and restructuring the Security
Council. A satisfactory, fruitful and expeditious outcome
of this process is indeed vital for the effectiveness,
credibility and, I might add, the enhanced legitimacy of
the world body.
For Ethiopia, and for all those who have trust in the
efficacy of multilateralism, there is no alternative to the
United Nations. The Organization should therefore be
protected, and what it stands for — whether in the areas
of economic cooperation, disarmament or human rights —
should be promoted and fostered with all dedication and
commitment. In this endeavour, Ethiopia will continue to
be second to none in discharging its responsibilities to the
United Nations in this and other activities of the
Organization.
I therefore wish to conclude by renewing Ethiopia’s
commitment to the United Nations and to what it stands
for.



